Goolsby, Judge
(dissenting):
I respectfully dissent.
The majority, ignoring the plain language used by the jury, holds a verdict that reads “we the jury find for the defendant [ ] Ruby McLemore Jackson — 49% against the plaintiff [ ] Evelyn Brumley Vinson — 51% on the counterclaim in the sum of fifteen thousand, one hundred twenty six dollars and nine cents” is not a verdict for the defendant against the plaintiff on the counterclaim for the stated amount. The majority says such a verdict is a verdict for the plaintiff against the defendant.
The majority does not take the jury, whose foreperson was a school teacher, at its word. The jury found “for the defendant”; it found in favor of the defendant “against the plaintiff’; and it found for the defendant “on the counterclaim.” The jury made these three findings after choosing not to use two other prescribed verdict forms, one awarding the plain*171tiff an amount of damages and one simply finding for the defendant.
The factors and product appearing at the bottom of the verdict form, which are not part of the verdict itself and therefore ought to be ignored, merely indicate how the jury came up with the amount of $15,126.09. They indicate nothing more. See Massey v. Duren, 7 S.C. 310, 316 (1876) (additional matter in a verdict that does not qualify the jury’s findings on the material issues provides no basis for setting the verdict aside where the verdict is “certain as to the intention of the jury, and valid as their expression on the very issues on which they were to pass”). There is no explanation at all regarding what these figures represent. To suggest they mean anything in particular is to engage in utter speculation. Why the jury did the computation and expressed the product in its verdict favoring Jackson on her counterclaim cannot now be ascertained.1
The jury expressly said it found for Jackson and against Vinson on the counterclaim, finding, as I read the verdict, Jackson 49 percent at fault an and Vinson 51 percent at fault. The trial judge had instructed the jury that comparative negligence would defeat a recovery by a party if the party’s fault was greater than the fault of the other party. The jury knew, then, its finding that Vinson was 51 percent negligent would result in Vinson’s not being entitled to an award of damages. *172See Nelson v. Concrete Supply Co., 303 S.C. 243, 245, 399 S.E. (2d) 783, 784 (1991) (“[A] plaintiff in a negligence action may recover damages if his or her negligence is not greater than that of the defendant.”).
In other words, the verdict means simply that Vinson was 51 percent negligent; Jackson was 49 percent negligent; Vinson was not entitled to a verdict against Jackson, but Jackson was entitled to a verdict against Vinson on the counterclaim; and Jackson should receive $15,126.09 in damages. See Johnson v. Parker, 279 S.C. 132, 135, 303 S.E. (2d) 95, 97 (1983) (a jury’s verdict should be affirmed if “it is possible to do so and carry into effect the jury’s clear intention.”).
I agree, however, the jury awarded Jackson too much in damages; therefore, I would remand for the trial court to reduce the verdict by $13,596.09 and to award Jackson $1,530.00. The latter amount is 51 percent of the damages reflected by Jackson’s evidence. Cf. O’Neal v. Bowles, — S.C. —, —, 431 S.E. (2d) 555, 556 (1993) (“[0]n appeal of the denial of a motion for a new trial nisi, this Court will reverse when the verdict is grossly inadequate or excessive requiring the granting of a new trial absolute.”).
For this court to affirm the trial court’s standing the jury’s verdict on its head, as the majority has done, is nothing short of condoning a usurpation of the jury’s function. See Stone & Clamp, Gen. Contractors v. Holmes, 217 S.C. 203,207, 60 S.E. (2d) 231, 233 (1950) (“The trial judge cannot, under the power of amending the verdict, invade the province of the jury or substitute his verdict for theirs.”) (citation omitted).

The majority bases its decision on the “monetary figures the jury used,” rather than, as noted in the body of my dissent, the words the jury used. But the figures support my view, not the majority’s.
The trial judge instructed the jury, as the majority points out, it should “determine the total amount of damages that should be awarded in totality first, and then reduce it down by the contribution of comparative negligence at fault in a mathematical reduction.”
The jury, apparently, did just that. The computation appearing on the verdict form suggests the jury determined the total amount of damages that should be awarded in totality first, i.e., $29,659.00. Where the latter figure came from is anybody’s guess. At any rate, the jury “then reduee[d] it down by the contribution of comparative negligence at fault in a mathematical reduction,” i.e., it multiplied “the total amount of damages” by Vinson’s 51 percent fault and arrived at the figure of $15,126.09. The jury then awarded Jackson, not Vinson, this amount. The $15,126.09 awarded Jackson, who the jury found was 49 percent at fault, represents 51 percent of the total damages.
As I say, however, the computation should be ignored because it does not constitute part of the verdict.